DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to the product/system claims, classified in H05K7/20736.
II. Claims 18-20, drawn to method for removing a data storage from a retention assembly, classified in at least H05K7/1415.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product and the system provided in group/invention I can be removed in a different means other than the process highlighted in group/invention II. Like wise the method of removing the data storage can be used such that this process can be used to remove data storage with a retention assembly that is different than the product/system highlighted by group I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The product(s) are classified in different class. This will be a serious burden on the examiner because the examiner will thoroughly have to search respected class (e.g. searching different classes/subclasses, electronic resources or employing different search strategies or search queries). Additionally, the prior art that maybe applicable for Invention/Group I may not be applicable for Invention/Group II. Furthermore, groups I, and II are patented distinct.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Braden Katterheinrich (Reg#63814) on 4/28/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 has been considered by the examiner.

Drawings
The drawings are objected to because figure 5, shows L1 and L2 to be same length. However as described in claim 1 and in the specification at least in one embodiment L1 is greater than L2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3 and 15 are objected to because of the following informalities:  In claim 3 and 15, applicant recites "a fourth set of slots" it is believed this is a typo such that the slots should be ribs as illustrated in the drawing (element 328). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and claims dependent thereupon (i.e. claims 8-9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, applicant recited "the second retention member" however, claim 7 dependents on claim 1 and second retention member is not introduced, thereby the second retention member in claim 7 lacks antecedent. The office recommends amending claim 7 such that claim 7 depends on claim 2 or claim 3.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11, 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall US Patent 9474190.
Regarding claim 1, Beall discloses, 
A retention assembly (figs 8a-b) comprising: 
a first retention member (figure 8a, such that the first retention member includes three of the element 808) including a first set of ribs (figure 8a, the first set of ribs being the section of element 808) and a second set of ribs (second set of ribs being the section that is extending upwards by 805's riser section), the first set of ribs positioned to form slots (figure 8a, the slot formed by two ends of element 808 such that storage devices (890) are placed within the slot), which are shaped to receive data storage devices, and arranged to separate adjacent data storage devices (as seen in figures 8a-b, the adjacent storages devices are separated) and having a first length (figure 8a, element 808 having a first length such that the length is measured from intersection of 808 and 805 to the top of element 808), the second set of ribs extending into respective slots to form air channels (as indicated by element 811a, air channels provided formed by the ribs provided in the slots such that at least two channels are provided in the interpretation given above) within the slots and having a second length (height of element 805, which is shorter than the height of the first length) that is shorter than the first length.
Regarding claim 2, Beall discloses, 
A second retention member (figure 8b shows plurality of retentions as described in claim 1, thereby the second retention member can be the retention member on the opposite side) including a third set of ribs forming part of the slot (the third set of ribs similar to the first set of ribs as illustrated in figure 8a and described in claim 1, which form slot). 
Regarding claim 3, Beall discloses, 
Wherein the second retention member includes a fourth set of slots/ribs (figure 8a-b, the fourth set of ribs which are similar to the second set of ribs which are extending into the slot to form additional air channels, similar to the air channels described in claim 1). 
Regarding claim 7, Beall discloses, 
further comprising: a housing (fig. 4 and 6, shows the housing structure of the server thereby the walls are provided which surround the retention members) including walls that surround the first retention member and the second retention member.
Regarding claim 8, Beall discloses, 
Wherein the first retention member and the second retention member are coupled to the housing (figure 4, 6, 8a-b, the retention member coupled to the housing of the server/electronic). 
Regarding claim 9, Beall discloses, 
Wherein at least one of the walls is perforated (as seen in figure 2, element 214a/b, air vent, hence wall is perforated). 
Regarding claim 10, Beall discloses, 
Data storage devices positioned within the slots (as described in claim 1, and seen in figure 8a-b). 
Regarding claim 11, Beall discloses, 
A circuit board electrically coupled to the data storage devices (the storage devices are hot pluggable which means they plug into a circuit board such as the board illustrated in figure 8b, such that storage devices plug into 854; Col. 6 lines 64-69 and Col. 23 lines 60 to Col. 24 lines 25). 
Regarding claim 14, Beall discloses, 
A system comprising: 
An enclosure (figures 9, enclosure being the rack 901) including a plurality of walls (figure 9 walls of the rack); and
A retention assembly position within the enclosure and including:
A housing (figures 2, 4, 6, 8a-b, housing comprising plurality of walls to make up the enclosure),
Data storage devices (figures 8a-b, elements such as 890, hot pluggable device), 
a first retention member (figure 8a, such that the first retention member includes three of the element 808) with a first set of ribs (figure 8a, the first set of ribs being the section of element 808) and a second set of ribs (second set of ribs being the section that is extending upwards by 805's riser section), the first set of ribs positioned to form slots (figure 8a, the slot formed by two ends of element 808 such that storage devices (890) are placed within the slot) in which the data storage devices are position, and arranged to separate adjacent data storage devices (as seen in figures 8a-b, the adjacent storages devices are separated), the second set of ribs extending into respective slots to form air channels (as indicated by element 811a, air channels provided formed by the ribs provided in the slots such that at least two channels are provided in the interpretation given above) between the data storage device and the first retention member.
Regarding claim 15, Beall discloses, 
The retention assembly includes a second retention member (figure 8b shows plurality of retentions as described in claim 1, thereby the second retention member can be the retention member on the opposite side) including a third set of ribs forming part of the slot (the third set of ribs similar to the first set of ribs as illustrated in figure 8a and described in claim 1, which form slot), and with a fourth set of slots/ribs (figure 8a-b, the fourth set of ribs which are similar to the second set of ribs which are extending into the slot to form additional air channels, similar to the air channels described in claim 1). 
Regarding claim 16, Beall discloses, 
Wherein the data storage device are bare hard disk drives (figures 8a shows the hard disk drives also seen in figure 6 and 8b), wherein a surface area of each side of the data storage device is exposed to air passing through the enclosure (as seen in figure 8a, the air passing through the surface area of each side, since air is a fluid material any given gap will provide air flow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beall US Patent 9474190  in view of Ross et al. US Pub 2015/0036287.
Regarding claim 12, Beall teaches, 
The circuit board mechanically coupled to the housing (as seen in figure 8b and figure 6, the circuit board is mechanically coupled to the housing (i.e. circuit board provided in the server unit). 
Beall does not teach the circuit board mechanically coupled to the housing via a damper. 
Ross teaches a damper (pads, paragraph 117, elastomeric material pad) used to secure circuit board to a housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to implement the teaching of Ross such that the damper is used to mechanically mount circuit board to the housing of Beall, such modification will ensure the desired level of shock/vibration absorbing (paragraph 117, Ross) feature such that the storage device is protected. 
Regarding claim 13, Beall teaches, 
The first retention member as described in claim 1. 
Beall does not teach the first retention member comprises an elastomeric material. 
Ross teaches the use of elastomeric material (paragraph 117, elastomeric material) as material of choice for mounting structure (i.e. pads and holder for the electronic device/circuit board). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to implement the teaching of Ross such that elastomeric material is used in the first retention member such modification will ensure that the retention member provides desired level of shock/vibration absorbing (paragraph 117, Ross) feature such that the storage device is protected. 
Regarding claim 17, Beall teaches, 
A circuit board electrically coupled to the data storage devices (the storage devices are hot pluggable which means they plug into a circuit board such as the board illustrated in figure 8b, such that storage devices plug into 854; Col. 6 lines 64-69 and Col. 23 lines 60 to Col. 24 lines 25) and mechanically coupled to the housing (as seen in figure 8b and figure 6, the circuit board is mechanically coupled to the housing (i.e. circuit board provided in the server unit). 
Beall does not teach the circuit board mechanically coupled to the housing via a damper. 
Ross teaches a damper (pads, paragraph 117, elastomeric material pad) used to secure circuit board to a housing.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to implement the teaching of Ross such that the damper is used to mechanically mount circuit board to the housing of Beall, such modification will ensure the desired level of shock/vibration absorbing (paragraph 117, Ross) feature such that the storage device is protected.

	Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841